UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ANTOINE JONES, )

Plaintiff, §

v. § Case No. 12-cv-1334 (RJL)
STEVE KIRCHNER, et al., §

Defendants. l

MEMORANDUM OPINION

(sept@inb@r AL_, 2014) [Dkt. #37]

Plaintiff Antoine J ones is currently incarcerated and serving a fifteen year
sentence on a drug-related charge. Defs.’ Mem. in Support of Mot. to Dismiss at 5 [Dkt.
#37] ("Defs,’ Mem."'). In this civil suit, he alleges that a number of government officials
violated his Fourth Amendment rights during searches and seizures that precipitated his
arrest and ultimate incarceration. Defendants Steve Kirchner, Joseph Sopata, and Norma
Horne are District of Columbia Municipal Police Department ("MPD") detectives Am.
Compl. {l 3 [Dkt. #4]. Defendants Stephen Naugle, Kelli ()’Brien, Stephanie Yanta, Jon
Snovv, Gregg Horner, Joseph Lowery, Angela McCravy, Brian Mumford, Timothy Pak,
Jared Wise, Serghy Kaluzny, Kevin Wolf, and Kate Beaton are Federal Bureau of
Investigation ("FBI") agents. Ia’. {l 4. Dcfendant Brooks is an FBI technician.' Ia’. 11 5.

Defendants Katerina Gikas, Kevin Butts, Fred (last name unknown), Michael G. Sharpe,

' The complaint does not name Technician Brooks’s first name, but defendants do not argue that Brooks
has not been served. See Defs.’ Mein. at 3.

and William Winters are United States immigration and Customs Enforcement ("ICE")
agents and/or employees. Ia’. ‘W 6-8. The Arnended Complaint also names unknown FBI
and ICE agents. [d. w 4, 6. All defendants are sued in their individual capacities. Ia’. wl
3-8.

The named defendants move to dismiss the complaint on a number of grounds.
Defs.’ Mot. to Dismiss [Dkt. #37] ("Defs.’ Mot."); Defs.’ Mem. Upon consideration of
the pleadings, relevant law, and the entire record therein, defendants’ motion to dismiss is
GRANTED.

BACKGROUND

Six events leading up to Mr. Jones’s arrest and incarceration form the basis of this
Amended Co1nplaint. As alleged, the first three events involve ICE agents operating out
of`a field office in Baltimore, Maryland. Am. Compl. W 12-]9; Defs.’ Mot. at 5. On
February 8, 2004, defendants Winters, Butts, Fred (last name unknown), and unknown
ICE agents entered an apartment Mr. Jones was leasing on Summit Circle in I,argo,
Maryland. Am. Compl. f l2. Approximately one week later, the ICE agents returned
and again entered the apartment. Id. At neither time did the ICE agents obtain a search
warrant for the apartment. Ia’.

Mr. Jones alleges that, in early February, 2()04, defendants Gikas, Winters, Butts,
Sharpe, Fred (last name unknown) and unknown ICE agents entered and searched a
warehouse Mr. J ones was leasing on Hampton Park Boulevard in Capito1 Heights,
Maryland. Am. Compl. 1] l5. 'l`he agents did not have a warrant. Id. In addition, on

March 5, 2004, unknown ICE agents attached a GPS tracking device to a white box truck

2

registered to Mr. Jones. Id. 11 18. The agents monitored the truck through July 7, 2004,
and did not have a warrant. Ia’.

The other three events involve a joint task force comprised of MPD officers and
FBI agents. Id. 1111 ll, 20-30. On October 24, 2005, unknown FBl SWAT team members
entered Club Levels, a Washington, D.C., nightclub, pursuant to a federal search warrant.
Ia’. 11 20. The agents destroyed the club’s front door and shot smoke bombs and
concussion grenades into the club, seriously damaging the interior. Id. At the time, Mr.
Jones owned Levels Entertainment Corporation, which operated Club Levels. Id. 11 2. He
spent thousands of dollars on repairs. ]a’. 11 2().

That same day, defendants Sopata, Naugle, Snow, Horner, Lowery, McCravy,
l\/lumford, Pak, Wise, Kaluzny, Wolf, and Beaton entered and searched the home in
which Mr. Jones resided with his wife, located on Moore Street in Waldorf, Maryland.
]d. 11 23. The government had obtained a search warrant authorizing a search between
6:OO a.m. and 10:00 p.m., but defendants entered the house at 4:45 a.m. using an
unauthorized key and without knocking and announcing.’ Ia’. 1111 23, 25-26. Defendants
encountered Mr. J ones and his wife naked in their upstairs bedroom, and pointed guns at
the couple’s heads. Id. 11 23. Defendants seized approximately 30 to 40 boxes of Mr.

Jones’s personal property that was not listed on the attachment to the warrant. Id.

()n September 27, 2005,2 defendant Brooks attached a GPS tracking device to a
l eep Grand Cherokee registered to Mr. Jones’s wife. Ia’. 11 29. Mr. J ones was the primary
driver of the vehicle. [a’. The government had a warrant to attach the tracking device
within ten days and within the District of Columbia, but attached it on the eleventh day
and in Maryland. Ia'. Defendants Kirchner, Yanta, Naugle, O’Brien, Horne, and Sopata
tracked the vehicle for 28 days. Id.

Mr. J ones was arrested on October 24, 2005, and has been incarcerated since that
time. Ia’. 1111 31, 33. He was indicted in this court on conspiracy to distribute and possess
with intent to distribute 5 kilograms or more of cocaine and 50 kilograms or more of
cocaine base. Id. 11 3l. Mr. Jones’s criminal case proceeded before my colleague, judge
Huvelle. His first trial resulted in a hung jury and mistrial; he was subsequently
convicted in a second trial and sentenced to life imprisonment. Id.; see generally Docket,
United States v. Jones, No. 05-cr-386. Mr. Jones successfully appealed his eonviction.
ln 2010, our Circuit Court held that the defendants’ warrantless use of a GPS tracking
device attached to the Jeep Grand Cherokee violated Mr. Jones’s Fourth Amendment
rights, and that the evidence derived therefrom was not harmless. United States v.
Maynard, 615 F.3d 544, 555-568 (D.C. Cir. 201()). The United States Supreme Court
affirmed in 2012. United States v. Jones, 132 S. Ct. 945 (2012). Upon remand, Mr.
Jones’s third trial again resulted in a hung jury and mistrial. Docket Entry, United States

v. Jones, No. 05-cr-3 86 (Mar. 4, 2013). Before he faced trial for a fourth time, Mr. Jones

2 The Amended Complaint states the date as "September 27, 2007," which clearly is a typographical
error, as Mr. Jones has been incarcerated since October 24, 2()05. Am. Compl. 1111 29, 33; Defs.’ Mot. at 4
n.5.

pled guilty to conspiracy to distribute and possess with intent to distribute 5 kilograms or
more of cocaine. Plea Agreement, United States v. Jones, No. O5-cr-386 (May l, 2013),
ECF. No. 748. On May l, 2013, Judge Huvelle sentenced him to fifteen years in prison.
Docket Entry, United States v. Jones, No. 05-cr-386 (May l, 2013).

This is not the first civil action Mr. Jones has brought arising out of the searches
that led to his criminal convictions. During the summer of 2007, he filed four separate
complaints relating to the GPS monitoring of the Jeep Grand Cherokee and the searches
of the Summit Circle apartment, the Hampton Park warehouse, Club l,evels, and the
Moore Street residence. Am. Compl. 11 36 (Case Nos. 07-cv-l063, 07-cv-l068, 07-cv-

l l72, and 07-cv-l300). 'l`his Court dismissed those complaints pursuant to Heek v.
Humphrey, 512 U.S. 477 (1994), which does not allow a plaintiff to recover on civil
claims that, if proven, would render a criminal conviction invalid. Ia'. ; see, e.g., Jones v.
Kz`rchner, No. 07-cv-l063, 2008 WL 2202220 (D.D.C. l\/Iay 27, 2008); Jones v. Horne,
No. 07-cv-l300, 2008 WL 2202375 (D.D.C. l\/[ay 27, 2008). In addition to his own
lawsuits l`\/lr. Jones’s wife and son also brought civil suits arising out of the Moore Street
residence search and the GPS device placement on the Jeep Grand Cherokee.3 Defs.’
Mem. at 32 (Case Nos. 07-cv-l994 and 07-cv-l996).

As described above, the Supreme Court affirmed the overturning of Mr. Jones’s
conviction in 2012. After that decision but prior to his guilty plea, Mr. J ones moved to

re-open his earlier civil actions that had been dismissed under Heck, which l denied as

i` l\/lr. Jones’s mother-in-law also filed a civil suit arising out of different searches See Complaint,
Johnson v. Ycmta, No. 07-cv-l995 (Nov. 6, 2007), ECF No. l-2.

5

untimely. See Mem. Order, Jones v. Horne, No. 07-cv-1300 (Sept. 19, 2013), ECF No.
5l. At the same time, Mr. Jones filed a new consolidated action, which is now before
this Court. In his Amended Complaint, l\/lr. J ones asserts six claims that his Fourth
Amendment rights were violated, one corresponding to each of the six searches described
above.d Am. Compl. 1111 40-66. He requests compensatory and punitive damages Ia’. at
l5. Defendants move to dismiss pursuant to Federal Rules of Civil Proeedure l2(b)(2),
l2(b)(3), l2(b)(4), l2(b)(5), and l2(b)(6), with the specific grounds varying by claim.
Defs.’ l\/Iot.; Defs.’ Mem.
LEGAL STANDARD
I. 12(b)(2)
The Court may dismiss a complaint for lack of personal jurisdiction under Federal

Rule of Civil Proeedure l2(b)(2). Once challenged, a plaintiff bears the burden of
establishing a factual basis for exercising personal jurisdiction over the defendants
Crane v. N. Y. Zoologz'cal Soc., 894 F.2d 454, 456 (D.C. Cir. 1990). A plaintiff must
plead specific facts that give rise to jurisdiction and cannot rely on conclusory
allegations Robz`nson v. Ashcroft, 357 F. Supp. 2d l46, l48 (D.D.C. 2004). The court is
not obligated to treat a plaintiff’ s allegations as true, and instead may receive and
consider affidavits and other relevant matter in determining jurisdiction. See United

States v. Phz`lzp Morrz's, lnc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C. 2000). However, the

4 'fhe claims are as follows; Claim l, Search of Summit Circle apartment, Am. Compl. 1111 40-43; Claim
Il, Search of Hampton Park warehouse, z`d. 1111 44-47; Claim Ill, GPS search of white box truck, ia’. 1111 48-
52; Claim IV, Destruction of property at Club Levels, id. 1111 53-56; Claim V, Search of Moore Street
residence, ia’. 1111 57-61', Claim Vl, GPS search ofJeep Grand Cherokee, id. 1111 62-66.

6

court must resolve any factual discrepancies in the plaintiffs favor. Crane, 894 F.2d at
456.
Il. 12(b)(6)

Under Rule 12(b)(6), a court must dismiss a plaintiff"s complaint if it does not
"contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face." Ashcrofl v. Iql)al, 556 U.S. 662, 678 (2009) (intemal quotation
marks omitted). "A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." lcl.; see also Bel/Atl. Cc)rp. v. Twombly, 550 U.S. 544, 555 (2007)
("Factual allegations must be enough to raise a right to relief above the speculative
level[.]"). "[W]here the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct, the complaint has alleged~but it has not ‘show[n]’~
‘that the pleader is entitled to relief."’ Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.
3(@)(2))»

When analyzing a plaintiffs claims, the Court must "treat the complaint’s factual
allegations as true" and "grant plaintiff the benefit of all inferences that can be derived
from the facts alleged." Spczrrow v. United/fir Lz`nes, Inc., 216 F.3d 1111, 1113 (D.C.
Cir, 2000) (internal quotation marks omitted). But "the court need not accept inferences
drawn by plaintiff[] if such inferences are unsupported by the facts set out in the
complaint, Nor must the court accept legal conclusions cast in the form of factual
allegations" Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

Finally, the court “may consider only the facts alleged in the complaint, any documents

7

either attached to or incorporated in the complaint and matters of which [the court] may
takejudicial notice,” E.E.OC. v. St. Francis Xavz'er Parochial Sch., 117 F.3d 621, 624
(D.C. Cir. 1997).

ANALYSIS
I. Claims I and ll

The named ICE defendants argue that all claims against them must be dismissed
because this Court lacks personal jurisdiction. Defs.’ Mem. at 20-21; Defs.’ Reply in
Support of Mot. to Dis1niss at 1-7 ("Defs.’ Reply") [Dkt. # 44]. The "Jurisdiction"
section of the Amended Complaint addresses only subject matter jurisdiction, not
personal jurisdiction, Am. Compl. 11 9, so I must look to the specific facts alleged
elsewhere in the Amended Complaint.

Mr. J ones does not contend that any of the ICE defendants are residents of or
maintain a place of business in the District of Columbia such that the Court would have
general personaljurisdiction under D.C. Code § 13-422. 1nstead, Mr. Jones argues he has
pled facts sufficient to establish specific personal jurisdiction over the named ICE
defendants for the claims at issue, Claims I and II, Pl.’s Mem. in Opp’n to Defs.’ Mot. to
Dismiss at 12-15 ("Pl.’s Opp’n") [Dkt. # 42].

"To establish personal jurisdiction over a non-resident, a court must engage in a
two-part inquiry: A court must first examine whether jurisdiction is applicable under the
state’s long-arm statute and then determine whether a finding of jurisdiction satisfies the
constitutional requirements of due process." GTE New Meclz'a Servs. lnc. v. BellSouth

Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000). Mr. Jones rests his jurisdictional argument

8

on one subsection of the District of Columbia’s specific jurisdiction long-arm statute,
which provides that a "District of Columbia court may exercise personal jurisdiction over
a person . . . as to a claim for relief arising from the person’s . . . (1) transacting any
business in the District of Columbia." D.C.Code § l3~423(a); see Pl.’s Opp’n. at 12.
()ur Circuit has interpreted this provision as providing for jurisdiction "to the full extent
allowed by the Due Proeess Clause [sueh that] the statutory and constitutional
jurisdictional questions . . . merge into a single inquiry."’ Thompson Hz'ne, LLP v. Taz'eb,
734 F.3d 1 187, 1189 (D.C. Cir. 2013) (internal quotation marks omitted). Jurisdiction
over a defendant comports with due process when there are "minimum eontacts"’ between
the defendant and the forum, Irzl’l Shoe C0. v. Washingtorz, 326 U.S. 310, 316 (1945),
"such that he should reasonably anticipate being haled into court there," Worlcl~Wz`de
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

The ICE defendants were based out of a Baltimore, Maryland, field office. Mot.
to Dismiss, Ex. 2 [Dkt. #37-4]. Both of the searched locations at issue in Claims 1 and
Il_the Summit Circle apartment and the Hampton Park warehouse_are located in
l\/Iaryland. Am. Compl. 1111 12, 15. C1early, these facts alone do not bring the ICE
defendants under this Court’s jurisdiction. Mr. Jones argues that the ICE defendants’
"‘business’ was their investigation of Jones, which included tracking and studying
Jones’s activities in the District of Columbia." Pl.’s Opp’n at 13. F or this, he appears to
rely on the activities underlying Claim 111-the attaching of a GPS tracking device to his

truck. See icl.

There are a number of flaws with plaintiffs argument. To begin, the paragraphs
of the Amended Complaint that plaintiff cites as support for the claim that 1CE agents
tracked Jones’s ear in D.C, do not refer to the District at all. Am. Compl. 1111 18-19. Even
assuming that Mr. J ones is correct in his opposition when he contends that ICE agents
monitored movement in Mary1and and the District of Columbia, his allegations still do
not confer jurisdiction over the named ICE defendants

Specific ICE defendants are named only in Claim 1 (Summit Circle apartment
search) and Claim 11 (Hampton Park warehouse search) of` the Complaint. Am. Compl.
1111 40-47. Claim 111 (GPS tracking) is alleged against "unknown ICE agents." Id. 11 49.
There is nothing to connect the named ICE defendants to the GPS tracking installation
and monitoring And allegations of a connection would support jurisdiction over
defendants only for events arising from that connection-that is, Claim 111, not Claims 1
or Il. D.C. Code § 13~423(b) ("Whenjurisdiction over a person is based solely upon this
section, only a claim for relief arising from acts enumerated in this section may be
asserted against him.").

Finally, it should be noted that any contacts would be in the ICE defendants’
official capacities only. Cases within our Circuit call into serious question whether a
court can assert jurisdiction over a defendant in his individual capacity based solely on
contacts with a jurisdiction carried out in his official capacity. See, e.g., Alz' v. District of
Columbia, 278 F.3d l, 7 (D.C. Cir. 2002) (concluding that the D.C. long-arm statute did

not cover Virginian officials who communicated with the District of Columbia in their

10

official capacities); ]brahim v. District ofColumbz'a, 357 F. Supp. 2d 187, 193 (D.D.C.
2004) (applying Alz').

To the extent l\/Ir. J ones argues that the Court has jurisdiction because the ICE
agents were acting in concert with the FBI and MPD joint task force defendants see Pl.’s
Opp’n at 14, he fails for similar reasons The Amended Complaint does not allege that
there was any coordination between the ICE and the joint task force. See Am. Compl.

1 1 1 (stating "In 2004, ajoint task force ofthe FB1 and the MPD began investigating
Plaintif`f" with no mention of the ICE agents). And plaintiffs arguments in his
opposition brief are conclusory, unsupported, and attempt to push his burden to
demonstrate jurisdiction onto the defendants Pl.’s Opp’n at 14.

Plaintiff also requests jurisdictional discovery to determine whether the ICE agents
worked together with the FBI and MPD joint task force. Id. "[I]n order to get
jurisdictional discovery a plaintiff must have at least a good faith belief that such
discovery will enable it to show that the court has personal jurisdiction over the
defendant." Cczrz'bbean Broad. Sys., Ltd. v. Cczble & Wz'reless P.L.C., 148 F.3d 1080,
1090 (D.C. Cir. 1998). There is no basis for such a beliefhere. The claims against the
ICE. agents arise out of events occurring over one year before the events that give rise to
the claims against the joint task force defendants, see Am. Compl. 1111 12-30, and there is

simply nothing to indicate the two groups worked in concert.5

5 Testimony by defendant Gikas in a previous case that she and other ICE agents at one point conducted
surveillance of Club Levels, see Pl.’s Opp’n at 14, does nothing to establishjurisdiction over any ICE
defendants-including defendant Gikas-as to Claims 1 and ll, nor does indicate coordination with the
FBI/l\/ll’l)joint task force.

ll

Accordingly, the Court does not have personal jurisdiction over the ICE
defendants named in Claims 1 and 11.
Il. Claim V

l\/lr. Jones brings Claim V against defendants Sopata, Naugle, Snow, Homer,
Lowery, l\/IcCravy, Mumford, Pak, Wise, Kaluzny, Wolf, and Beaton. Am. Compl.
1111 57-6 l. He alleges that the officers who searched the Moore Street residence violated
his Fourth Amendment rights in three ways: "(l) entering the home during the nighttime
when the warrant authorized only a daytime search; (2) breaking and entering instead of
knocking and announcing their presenee; and (3) seizing 30-40 boxes of personal
property not mentioned on the attachment to the warrant." Pl.’s Opp’n at 33; see also
Am. Compl.1157-61.

A. Form of Entrance and Seizure

Unfortunately for l\/lr. Jones, his allegations regarding a failure to knock and
announce and seizure of personal property do not meet the standards for pleading a claim
upon which relief` can be granted. See generally Iqbal, 556 U.S. 662; Twombly, 550 U.S.
544. A plaintiffs complaint must "contain sufficient factual matter, accepted as true, to
state a claim to reliefthat is plausible on its face." Iqbal, 556 U.S. at 678 (internal
quotation marks omitted). This facial plausibility standard "asks for more than a sheer
possibility that a defendant has acted unlawfully." lcl. Mr. 1 ones does not plead
sufficient facts to raise his allegations from possibility to plausibility!

l\/Ir. J ones states in his complaint that the officers searching the Moore Street

residence did not knock and announce their presence, and instead unlawfully broke and

12

entered. Am. Compl. 111 25, 26. However, he also alleges that he and his wife were
upstairs in their bedroom when the officers entered. Am. Compl. 11 23. Based on the
facts alleged, the court may infer that l\/Ir. J ones did not hear a knock and announce, but
no more, The complaint’s contention that the officers did not knock and announce is a
conclusory allegation that does not state a claim that officers violated a clearly
established constitutional right.

Mr. J ones also states in his complaint that the officers seized 30-40 boxes of

personal property that were not listed on the attachment to the warrant. Am. Compl. 11 27 .

However, l\/Ir. J ones does not identify what property was seized, describe the scope of the
warrant, nor allege how the seized items exceeded that scope. Thus, this allegation, too,
is conclusory and does not state facts which, if accepted as true, are sufficient to state a
plausible claim for relief.

B. Timing of Search

Mr. J ones also alleges that the officers entered his Moore Street residence at 4:45
a.m. despite the fact that the search warrant the government had obtained authorized
entry only during the daytime, from 6:00 a.m. until 10:00 p.m. Am. Compl. 11 23.
Defendants argue that they are entitled to qualified immunity on this claim. Defs.’ Mem.
at 34-35. 1 agree.

A govemment official facing a § 1983 or Bz'vens action is protected from suit

unless the official’s conduct violated clearly established law at the time of the alleged

13

wrongdoing.6 See Pearsorz v. Callahan, 555 U.S. 223, 227 (2009). Qualified immunity
shields officials "from civil damages liability as long as their actions could reasonably
have been thought consistent with the rights they are alleged to have violated." Ana’erson
v. Crez'ghzo)/z, 483 U.S. 63 5, 638 (1987). Qualified immunity does not protect "those who
knowingly violate the law," Malley v. Briggs, 475 U.S. 335, 341 (1986), but a plaintiff
may overcome the qualified immunity defense only if "the contours of the right [are]
sufficiently clear that a reasonable official would understand that what he is doing
violates that right." Ana'erson, 483 U.S. at 640. Government officials are entitled to
immunity for their actions unless "in the light of pre-existing law the unlawfulness [is]
apparent." [a’. at 640.
Mr. J ones raised the search’s timing in his criminal case before Judge Huvelle.

Def.’s Mot. to Reconsider Mot. to Suppress at 3-5, United States v. Jorzes, No. 05-cr-3 86
(D.D.C. l\/Iay 22, 2012), ECF No. 619. 1n denying that motion, Judge Huvelle explained
that "there’s a substantial question about whether you have a right to have a warrant

executed -- a Fourth Amendment right -- executed at any particular time.” Hcaring Tr. at

11116-18, United States v. Jones, No. 05-cr-386 (D.D.C. Aug. 10, 2012), ECF. No. 670-5.

The Fourth Amendment does not per se prohibit nighttime searches, Youngbey v. Marelz,
676 F.3d 1 114, 1124 (D.C. Cir. 2012), and plaintiff cites to no cases in the Supreme

Court or this Circuit clearly establishing that entry under the circumstances alleged by

° 1 need not and do not decide whether Claim V as asserted against defendants llome, Sopata, and
Kirchner are under Bivens or § 1983, see Def.’s Mem. at 35 n.24, because the qualified immunity defense
is identical in either case, see Wz`lson v. Layne, 526 U,S. 603, 609 (1999).

14

plaintiff here was unreasonable and a violation of the Fourth Amendment.7 Therefore,
the officials who searched the Moore Street residence are protected by qualified
immunity from a claim arising from the timing of the search.

1II. Claim VI

Mr. Jones alleges that MPD defendants Kirchner, Home, and Sopata, along with
FBI defendants Brooks, Yanta, Naugle, and O’Brien, violated his Fourth Amendment
rights when they attached a GPS device to his Jeep and tracked the vehicle’s movements
Am. Compl. 1111 62-66. The defendants argue that qualified immunity protects them from
suit as to this claim. Defs.’s Mem. at 35-37. 1 agree here as well.

As described above, qualified immunity protects officials if "their actions could
reasonably have been thought consistent with the rights they are alleged to have
violated." Ana’erson, 483 U.S. at 638. The unlawfulness of their actions must have been
apparent "in the light of pre-existing law" in order to hold officials civilly liable. Ia’. at
640.

The Claim V1 defendants tracked plaintiff s car in 2005. At that time, it was not
clearly established law that the attaching of a GPS device and using it to track a vehicle’s
movements without a warrant was a search that violated the Fourth Amendment.
Although our Circuit later decided that the officers’ actions constituted a search protected

by the Fourth Amendment, United States v. Maynarcl, 615 F.3d 544, 555-56 (D.C. Cir.

7 lndeed, our Circuit Court pointed out in Yc)ungbey that "the Supreme Court has held that the protections
and strictures of the Fourth Amendment are not defined by local law. See Virgz`nia v, Moore, 553 U.S.
164, 174, 128 S. Ct. 1598, 170 L. Ed. 2d 559 (2008) (‘A State is free to prefer one search-and-seizure
policy among a range of constitutionally permissible options, but its choice ofa more restrictive option
does not render the less restrictive ones unreasonable, and hence unconstitutional.’)[.]" Yozmgl)ey, 676
F.3d at 1125-26.

15

2010), ajj”’a’ in part sub no)n. United States v, Jones, 132 S. Ct. 945 (2012), the
unlawfulness of the conduct was not apparent to the officers at the time. lt is true that an
official action need not previously have been held unlawful in order to fall outside the
protection of qualified immunity. Ana’erson, 483 U.S. at 640. But here, based on the
state of the law at the time, the officers could reasonably have thought the attachment of a
GPS device and tracking ofa vehicle’s movements were consistent with the protections
of` the Fourth Amendment The opinion on Mr. Jones’s original motion to suppress this
evidence in his criminal trial makes this clear. United States v. Jones, 451 F. Supp. 2d
71, 88 (D.D.C. 2006); see als0, e.g., United States v. Mc!ver, 186 F.3d 1119, 1127 (9th
Cir. 1999) (holding that attaching a tracking device to a vehicle was not a search or
seizure). Accordingly, defendants are protected by qualified immunity from Claim Vl.g
CONCLUSION
For all of the foregoing reasons, Defendants’ Motion to Dismiss [Dkt. #37] is

GRANTED and the Amended Complaint is DISMISSED as to the named defendants

An appropriate ()rder will accompany this Memorandum Opinion.

j

RICHARD N
United States District Judge

8 Two of the six causes of action in this lawsuit have as defendants only "unknown" parties (Counts 111
and lV). As a result of Mr. Jones’s failure to properly name any defendants in those counts, no
defendants have been served and required to assert their defenses to the counts, and this opinion will not
address them.

16